Case: 12-16557   Date Filed: 09/18/2013   Page: 1 of 11


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 12-16557
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:09-cv-00100-JRH-WLB

DIAL HD, INC.,
a Georgia corporation,

                                                                        Plaintiff,

DONALD BOWERS,
individually and as CEO of Dial HD, Inc.,

                                                              Plaintiff-Appellant,

                                     versus

CLEARONE COMMUNICATIONS, INC.,

                                                             Defendant-Appellee.
                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                              (September 18, 2013)

Before CARNES, Chief Judge, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 12-16557     Date Filed: 09/18/2013     Page: 2 of 11


      On July 30, 2009, Donald Bowers and his company, Dial HD, Inc. (“Dial

HD”) (collectively, “Bowers”), filed a complaint in Georgia state court alleging

that ClearOne Communications, Inc. (“ClearOne”) engaged in tortious interference

with his business relations, abusive litigation, and other state law claims. Bowers

filed this action one day before he was set to appear at an evidentiary hearing on a

motion seeking to hold Bowers in contempt for violation of an injunction, brought

by ClearOne in a related case in Utah (“Utah Case”). In the Utah Case, ClearOne

had prevailed in a trade secret infringement suit against Bowers’s son, Lonny

Bowers, and several others (“Utah Defendants”), and the Utah district court had

issued a permanent injunction barring the Utah Defendants from disclosing, using,

or transferring the trade secret at issue in that case. ClearOne later learned that the

Utah Defendants and Bowers had established Dial HD and had begun to sell

products containing the trade secret, and moved to hold Bowers in contempt.

      ClearOne removed Bowers’s state action to the U.S. District Court for the

Southern District of Georgia, and moved for dismissal on the basis that Bowers

had brought this action in retaliation for the Utah Case. Thereafter, the district

court dismissed all but one of Bowers’s claims, and said: “If it becomes clear to the

[district court] that . . . this case has been brought in bad faith, the [c]ourt will not

hesitate to . . . impos[e] sanctions.” After summary judgment was entered against

Bowers, and after several rounds of additional briefing, the district court


                                           2
              Case: 12-16557    Date Filed: 09/18/2013   Page: 3 of 11


determined that it would impose sanctions on Bowers under its inherent power. At

this point, Bowers’s lawyer withdrew, and Bowers proceeded pro se in opposing

ClearOne’s fee petition.     The district court awarded ClearOne $59,679.48 in

attorneys’ fees and costs.

      Bowers, proceeding pro se on appeal, argues that: (1) he did not receive

adequate notice of the district court’s intent to use its inherent power; (2) the

district court abused its discretion by imposing excessively high sanctions; (3) the

district court abused its discretion by permitting Bowers’s attorney to withdraw;

(4) the district court abused its discretion by failing to sua sponte recuse himself;

and (5) the district court’s order granting sanctions should be vacated pursuant to

O.C.G.A. § 17-1-4. After thorough review, we affirm.

                                         I.

      We review a district court’s award of sanctions under Rule 11 or its inherent

power for abuse of discretion. Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d

1230, 1237 (11th Cir. 2007). We review for clear error the district court’s factual

finding of bad faith. Mar. Mgmt., Inc. v. United States, 242 F.3d 1326, 1331 (11th

Cir. 2001) (addressing an award under the Equal Access to Justice Act, 28 U.S.C. §

2412). We review for abuse of discretion the district court’s imposition of

sanctions in a certain amount, as well as the district court’s order awarding

attorneys’ fees. Martin v. Automobili Lamborghini Exclusive, Inc., 307 F.3d


                                         3
              Case: 12-16557    Date Filed: 09/18/2013    Page: 4 of 11


1332, 1336 (11th Cir. 2002); Am. Civil Liberties Union of Ga. v. Barnes, 168 F.3d

423, 427 (11th Cir. 1999). District courts have broad discretion to manage their

cases. See Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366-67 (11th Cir.

1997). Thus, we review for abuse of discretion the district court’s decision with

respect to an attorney’s motion to withdraw. See In re Kellogg, 197 F.3d 1116,

1119 (11th Cir. 1999) (bankruptcy appeal); Mekdeci v. Merrell Nat. Lab., 711 F.2d

1510, 1521 (11th Cir. 1983). We also review for abuse of discretion a district

court’s denial of a motion for an extension of time. See Young v. City of Palm

Bay, Fla., 358 F.3d 859, 860-61, 863-65 (11th Cir. 2004). We generally review a

district court’s refusal to recuse for abuse of discretion. United States v. Bailey,

175 F.3d 966, 968 (11th Cir. 1999). However, for issues of recusal raised for the

first time on appeal, we review for plain error. Curves, LLC v. Spalding Cnty.,

Ga., 685 F.3d 1284, 1287 n.2 (11th Cir. 2012).

                                         II.

      First, we find unavailing Bowers’s argument that he did not receive adequate

notice of the district court’s intent to use its inherent power to impose sanctions. A

district court may impose sanctions using its inherent power “if in the informed

discretion of the court . . . the Rules are [not] up to the task.” Peer v. Lewis, 606

F.3d 1306, 1315 (11th Cir. 2010) (quotation omitted). Before imposing sanctions

under a district court’s inherent powers, the district court must make a finding of


                                          4
              Case: 12-16557    Date Filed: 09/18/2013    Page: 5 of 11


bad faith. In re Mroz, 65 F.3d 1567, 1575 (11th Cir. 1995). The court must make

specific findings as to the party’s conduct that warrants sanctions. In re Porto, 645

F.3d 1294, 1304 (11th Cir. 2011) (addressing a bankruptcy court’s imposition of

sanctions). Bad faith is an objective standard that is met if the party’s conduct was

objectively reckless, or outside of the bounds of acceptable conduct. Amlong &

Amlong, 500 F.3d at 1241 (addressing sanctions pursuant to 28 U.S.C. § 1927).

      When a court imposes sanctions under its inherent power, “[d]ue process

requires that the attorney (or party) be given fair notice that his conduct may

warrant sanctions and the reasons why. Notice can come from the party seeking

sanctions, from the court, or from both.” Mroz, 65 F.3d at 1575 (citation omitted).

In the context of Rule 11 sanctions, we’ve said that “due process will demand more

specific notice” for a client than for an attorney. Donaldson v. Clark, 819 F.2d

1551, 1560 (11th Cir. 1987). The sanctioned party must have an opportunity to

respond, orally or in writing, but the district court need not hold a separate hearing

before imposing sanctions. Id. “[T]he timing and content of the notice . . . will

depend upon an evaluation of all the circumstances and an appropriate

accommodation of the competing interests involved.” Id. at 1558.

      Bowers says that he received insufficient notice of the district court’s intent

to impose sanctions under its inherent power. But the record shows that the district

court warned him in an early order that it would impose sanctions if it found that


                                          5
              Case: 12-16557    Date Filed: 09/18/2013    Page: 6 of 11


he had sued in bad faith, and ClearOne argued in its reply to Bowers’s opposition

to the summary judgment motion and in its reply to his opposition to the Rule 11

sanctions motion that the district court should impose sanctions under its inherent

power. Bowers specifically responded that sanctions under the court’s inherent

power were inappropriate because he did not file his complaint in bad faith. On

this record, the district court gave adequate notice of its intent to impose sanctions

under its inherent power. Bowers’s claim that only his attorney received notice of

sanctions also fails. Indeed, after his lawyer withdrew, Bowers filed a pro se

opposition to ClearOne’s accounting of fees, arguing that the district court had

improperly applied sanctions under its inherent power -- which indicates that

Bowers himself had been notified.

      Nor can we conclude that the district court clearly erred in finding as fact

that Bowers’s actions were tantamount to bad faith. See Mar. Mgmt., Inc., 242

F.3d at 1331. Bowers’s claim that the district court considered Bowers’s actions in

the Utah Case is meritless because the district court’s finding of bad faith was

expressly based only upon Bowers’s conduct in this case. Further, the district

court discussed the Utah Case in relation to its finding that Bowers’s purpose in

filing this action was to retaliate against ClearOne and to pursue a strategic

advantage in that action.      Similarly, it mentioned the proceedings in other

jurisdictions to demonstrate Bowers’s “overarching plan” to harass ClearOne.


                                          6
              Case: 12-16557     Date Filed: 09/18/2013   Page: 7 of 11


      Finally, as for Bowers’s claim that the district court erred by failing to hold a

hearing after he presented his and his attorney’s affidavits attesting that Bowers did

not act in bad faith, we’ve held that a district court need not hold a hearing before

imposing Rule 11 sanctions. Moreover, the record shows that the district court

considered Bowers’s argument that he had presented evidence controverting

ClearOne’s claims of bad faith. It did not clearly err in determining that Bowers’s

evidence was insufficient to reconsider its decision to impose sanctions, nor in

determining that Bowers acted in bad faith by disregarding its order directing him

not to use this proceeding to gain materials for the Utah Case. Thus, we affirm the

district court’s order imposing sanctions on Bowers under its inherent power.

                                         III.

      We likewise disagree with Bowers’s claim that the district court abused its

discretion by imposing excessively high sanctions. In calculating a reasonable

award of attorneys’ fees, a district court must first calculate the “lodestar” amount -

- the number of hours reasonably expended multiplied by a reasonable hourly rate.

Barnes, 168 F.3d at 427. A reasonable hourly rate is the “prevailing market rate in

the relevant legal community for similar services by lawyers of reasonably

comparable skills, experience, and reputation.” Loranger v. Stierheim, 10 F.3d

776, 781 (11th Cir. 1994) (quotation omitted) (awarding attorneys’ fees pursuant to

42 U.S.C. § 1988). The district court is “itself an expert” on the reasonableness of


                                          7
              Case: 12-16557     Date Filed: 09/18/2013    Page: 8 of 11


hourly rates and “may consider its own knowledge and experience” on the topic.

Id. (quotation omitted). Further, the fee applicant must provide the district court

with detailed evidence about the reasonable hourly rate, as well as records to show

the time spent on the different claims and the general subject matter of the time

expenditures set out with particularity. Barnes, 168 F.3d at 427. In addition, a

“well-prepared fee petition also would include a summary, grouping the time

entries by the nature of the activity or stage of the case.” Id. (quotation omitted).

      We noted in Barnes that imprecise billing records, lumping together all tasks

performed on a given day without specifying the amount of time spent on each

task, make it difficult for the district court to calculate the number of hours an

attorney devoted to a particular task. Id. at 429. Where an hour-by-hour review of

fee documentation is “impractical,” we have approved an across-the-board

percentage cut to either the total number of hours claimed or to the lodestar

amount. Loranger, 10 F.3d at 783. With respect to redactions, we have held that a

district court did not abuse its discretion where “most” of the entries were not

severely redacted, and the district court could use the surrounding time entries to

conclude that the “time claimed . . . was spent on [the] matter.” Oxford Asset

Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1197 (11th Cir. 2002). However, “where a

significant number of entries are severely redacted or it appears that fee counsel




                                           8
              Case: 12-16557    Date Filed: 09/18/2013    Page: 9 of 11


has failed to use billing judgment, it may be an abuse of discretion to award fees

based on the redacted entries.” Id.

      Here, the district court did not abuse its discretion in awarding ClearOne

$59,679.48. It specifically addressed each of Bowers’s objections to ClearOne’s

accounting of costs, gave “principled reasons for those decisions, and show[ed] its

calculation.” See Barnes, 168 F.3d at 427 (quotation omitted). The district court

reasonably reduced all of the hourly fees in excess of $250 to that rate based on its

determination that $250 per hour was a reasonable rate in the Southern District of

Georgia. It also reasonably applied a 25% across-the-board reduction to the fees

charged by one law firm based on its conclusion that the firm used block billing,

making it difficult to ascertain how much time was spent on each task. As for the

redacted billing records, the district court correctly noted that one law firm’s

invoices had few redactions, and that while the other had more redactions, they

were minor and the surrounding entries sufficiently showed that the time claimed

was spent litigating this case. In any event, the 25% across-the-board reduction

would correct any deficiencies that the redactions might have caused. Bowers has

not shown that the district court abused its discretion concerning these issues.

      The district court also determined that the case was not overstaffed because

Bowers’s initial and amended complaints raised multiple issues, and although six

attorneys from two law firms worked on the case, two associates did the bulk of


                                          9
               Case: 12-16557        Date Filed: 09/18/2013        Page: 10 of 11


the work. The time entries showed distinct contributions from each attorney, and

that each attorney spent a reasonable amount of time on their tasks. Even if there

were “minor deficiencies,” the across-the-board cut rectified them. Finally, the

district court correctly noted that, contrary to Bowers’s contention, ClearOne

provided a summary chart of its charges, but that even if it had not done so, a

summary chart was not a prerequisite for the award of attorneys’ fees. See Barnes,

168 F.3d at 427. Thus, as with the attorneys’ fees, Bowers has not shown that the

district court’s determinations were unreasonable or an abuse of its discretion.

       In short, the district court did not make a clear error of judgment or apply the

wrong legal standard in arriving at the sanctions award. Furthermore, its order

“allow[ed] meaningful review,” including a detailed explanation of each charge

and how it calculated the final amount. See id. We therefore affirm the district

court’s order imposing $59,679.48 in attorneys’ fees and expenses to ClearOne. 1


       1
          Nor are we convinced by Bowers’s remaining arguments. First, we are unpersuaded by
his claim that the district court abused its discretion by permitting Bowers’s attorney to withdraw
at the time he did, because, among other things, district courts have broad discretion to manage
their cases, and Bowers has not shown that the district court mismanaged the case or that the
grant of the attorney’s motion to withdraw prejudiced him. See Chudasama, 123 F.3d at 1366-
67. As for his claim that the district court abused its discretion by giving him 7 days to either
obtain new counsel or file a response, rather than the 14 days that he requested, again, Bowers
has not shown that the partial grant of his motion for an extension of time prejudiced him. As for
Bowers’s argument that the district judge abused his discretion by failing to sua sponte recuse
himself, Bowers’s allegations of bias arise from judicial rulings, which almost never constitute a
valid basis for a bias or partiality motion. Moreover, the district court did not rely on
extrajudicial knowledge, but on evidence introduced into the record by the parties, and in any
event, a review of the record reveals no “deep-seated favoritism or antagonism,” or any bias on
the part of the district judge. Finally, we find no merit to Bowers’s claim that the district court’s
order granting sanctions relied on a witness’s perjured testimony and should be vacated under
                                                 10
               Case: 12-16557       Date Filed: 09/18/2013       Page: 11 of 11


       AFFIRMED.




O.C.G.A. § 17-1-4. As an initial matter, we will not consider the issue, because Bowers never
argued before the district court that Fruit committed perjury, nor did he move for reconsideration
of the sanctions orders based on Fruit’s alleged perjury. See Access Now, Inc. v. Sw. Airlines
Co., 385 F.3d 1324, 1331-32 (11th Cir.2004). But even if we were to consider this claim,
O.C.G.A. § 17-1-4 is a state statute that does not apply in federal court.


                                               11